

115 HR 6890 IH: Creating Advancement and Personal Improvement in Targeted American Localities Act of 2018
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6890IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mr. Meadows introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for designation of qualified opportunity
			 zones every 10 years.
	
 1.Short titleThis Act may be cited as the Creating Advancement and Personal Improvement in Targeted American Localities Act of 2018 or as the CAPITAL Act of 2018. 2.Designation of qualified opportunity zones every 10 years (a)In generalSection 1400Z–1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(g)Designation of zones every 10 years
 (1)Second round of designationsAs of the first date (after enactment of this subsection) that no designation of a qualified opportunity zone remains is in effect by reason of the application of subsection (f), the provisions of this section shall be reapplied—
 (A)as though such provisions were enacted on such date, (B)and by substituting such date for—
 (i)the date of the enactment of Public Law 115–97 in subsection (b)(3), and (ii)the date of the enactment of the Tax Cuts and Jobs Act in subsection (c)(2)(B).
 (2)Subsequent rounds of designationsParagraph (1) shall be reapplied as of the first date that no designation of a qualified opportunity zone from the preceding round of designations remains in effect by reason of the application of subsection (f) to such round of designations.
 (3)Redesignations permittedNothing in this subsection shall be construed to prevent the designation of a tract as a qualified opportunity zone merely because such tract was previously designated as such a zone if such tract otherwise meets the requirements for such designation as of the time of such subsequent designation..
 (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 